Citation Nr: 1735795	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  17-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Army from October 1955 to December 1958.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal, the Veteran's service-connected bilateral hearing loss disability was manifested by at worst Level II hearing in the right ear and Level III hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, staged ratings are not warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hearing loss is rated as noncompensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. Under the rating criteria, the method for rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four. 38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average. Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear. 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. See 38 C.F.R. § 4.86.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III. Analysis

The Veteran asserts that he is entitled to a compensable rating for his service-connected bilateral hearing loss disability. The Veteran's current noncompensable rating was pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. The Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability more nearly approximates the level of severity contemplated by a compensable rating during the appeal.

The Veteran has reported difficulty hearing and a worsening of his hearing in recent years.  Further, the Veteran has reported difficulty understanding others due to his hearing loss. See March 2017 Form 9 Appeal to Board of Veterans' Appeals. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his bilateral hearing loss during the appeal.

Turning to the medical evidence of record, the Veteran was afforded a VA examination in January 2016. Bilateral sensorineural hearing loss was noted. See January 2016 VA examination. On the authorized audiological evaluation in January 2016, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
65
85
LEFT
25
25
50
75
85

The Maryland CNC controlled speech discrimination test revealed speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear. The examiner noted the Veteran's hearing loss does not impact his daily life. Using Table VI, the Veteran's examination results revealed Level I hearing in the right ear and Level II hearing in the left ear. Based on Table VII, combining the levels for the right and left ear hearing results in a noncompensable rating for the Veteran's bilateral hearing loss. The Board finds this examination is entitled to probative weight.  In an addendum, the audiologist noted the Veteran's report that his hearing had remained stable since 2010, that he experienced improvement with the use of hearing aids, and that he requested a cerumen removal kit.  The audiologist found that there was no impact on the performance of daily activities. 

Next, a private audiogram from June 2016 has been associated with the claims file. 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
70
85
LEFT
25
30
55
80
85

Testing noted word recognition scores of 76 percent in the right ear at 55 decibels and at 76 percent in the left ear at 55 decibels. However, the Board finds this evaluation is entitled to less probative weight as it is inadequate for rating purposes. An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  See 38 C.F.R. § 4.85.  There is no indication that this evaluation included a controlled speech discrimination test (Maryland CNC) or that the testing clinician took note of the Veteran's history and current subjective symptoms.  Further, the Board notes that this is not a case in which clarification of the audiological reports is required. Rather, the report reflects that it did not comply with 38 C.F.R. § 4.85(a). 

Then, the Veteran was afforded a VA examination in October 2016 by another VA audiologist. Bilateral sensorineural hearing loss was noted. See October 2016 VA examination. On the authorized audiological evaluation in October 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
65
85
LEFT
20
25
50
75
80

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 90 percent in the left ear. The examiner noted the Veteran's hearing loss impacts his daily life as understanding others is difficult. Using Table VI, the Veteran's examination results revealed Level II hearing in the right ear and Level III hearing in the left ear. Based on Table VII, combining the levels for the right and left ear hearing results in a noncompensable rating for the Veteran's bilateral hearing loss. The Board finds this examination is entitled to probative weight. 

Private and VA treatment records have been associated with the claims file. December 2016 treatment records note the Veteran reported difficulty understanding on the most recent VA examination. See December 12, 2016. In January 2017 the Veteran reported stable hearing. See January 24, 2017 VA audiology note. Examination of the Veteran's ears noted recalibration of his hearing aids and new hearing accessories for the television were ordered as the Veteran reported increased difficult hearing the television. Id. 

Based on the lay and medical evidence of record, the Board finds a compensable rating is not warranted during the appeal. The Veteran has reported that his bilateral hearing loss results in difficulty hearing and understanding others and needing to wear hearing aids. The Veteran has additionally, reported a worsening of his hearing in the past several years, although on one occasion, the report was that his hearing acuity was relatively stable since 2010. The Board notes the Veteran's reports of his current symptoms, and he is competent to relay his symptoms and his statements are credible. However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings. 

While, the VA examination in October 2016 did note the Veteran's hearing was slightly worse, the weight of competent evidence is that any degradation does not warrant a compensable rating. The VA examination in October 2016 noted audiological testing using Table VI, noting Level II hearing in the right ear and Level III hearing in the left ear, combining these levels according to Table VII, results in a noncompensable rating.  The test results in January and October 2016 are relatively consistent.  38 C.F.R. § 4.85. Further, the VA examinations do not demonstrate an exceptional pattern of hearing, as the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, or a pure tone threshold of 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz. The Board finds no basis to alternatively rate this claim under Table VIA. As such a compensable rating is not warranted.   Both VA examinations have resulted in findings corresponding to a noncompensable evaluation. 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100. 

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The VA examiners in January 2016 and October 2016 noted no functional effects the Veteran's hearing loss has on his daily life other than difficulty hearing without hearing aids. 

The Board has carefully considered the Veteran's contentions that his hearing loss impacts his activities of daily living. Further, the Board notes the Veteran's contentions that the current rating criteria are outdated and do not reflect the impact his hearing loss has on his activities of daily living. However, it must be emphasized that the assignment of a schedular disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after valid audiometry results are obtained. Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against increased compensable rating for the Veteran's service-connected bilateral hearing loss. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. 
§ 4.3.  For these reasons, the claims are denied.


ORDER

A compensable evaluation for a bilateral hearing loss disability is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


